Order, Family Court, Bronx County (Marjory Fields, J.), entered September 16, 1988, following a fact-finding hearing, which, inter alia, found respondent had abused the subject minor children, unanimously affirmed, without costs.
Petitioner established, by clear and convincing evidence, that the respondent father sexually abused his six-year-old daughter in August 1987, and derivatively abused two other minor children who were not sent to school. Contrary to the respondent father’s contention, we find that the hearing court did not improvidently exercise its discretion in limiting the scope of respondent’s cross-examination of petitioner’s witness at the fact-finding hearing (see, People v Duffy, 36 NY2d 258, mot to amend remittitur granted 36 NY2d 857, cert denied 423 US 861). Lastly, the Family Court had authority under Family Court Act § 1056 to issue an order of protection prohibiting the respondent father from unsupervised contact with his children for a period of 12 years, notwithstanding that its duration exceeded that of the dispositional order. (Matter of Maritza B., 164 AD2d 838; Matter of Erin G., 139 AD2d 737.) Concur—Ross, J. P., Rosenberger, Kassal, Ellerin and Rubin, JJ.